Citation Nr: 0027457	
Decision Date: 10/17/00    Archive Date: 10/26/00

DOCKET NO.  99-09 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected chronic lumbosacral instability with degenerative 
joint disease (DJD), currently evaluated as 20 percent 
disabling.

2.  Entitlement to service connection for a chronic upper 
gastrointestinal disability as secondary to a service-
connected low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1973, and from December 1973 to December 1977. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision by the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims for 
an increased evaluation for service-connected chronic 
lumbosacral instability with DJD (currently evaluated as 20 
percent disabling), and for service connection for a chronic 
upper gastrointestinal disability as secondary to use of 
medication for treatment of a service-connected low back 
disability.


FINDINGS OF FACT

1.  The service-connected chronic lumbosacral instability 
with DJD is moderately disabling and currently manifested by 
subjective complaints of low back pain and pain on motion, 
with moderate limitation of motion, occasional attacks of 
sciatica and muscle spasm indicative of moderate 
intervertebral disc syndrome, and radiographic evidence of 
degenerative changes of the lumbosacral spine.

2.  The veteran has not submitted competent medical evidence 
of a nexus between a chronic upper gastrointestinal 
disability and his service-connected low back disability, 
including the use of medication for treatment of low back 
disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for service-connected chronic lumbosacral instability with 
DJD have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5294, 5295 
(1999).

2.  The veteran's claim for service connection for a chronic 
upper gastrointestinal disability as secondary to a service-
connected low back disability is not well grounded.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991 & Supp. 2000).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records for his periods of 
active service from September 1969 to September 1973, and 
from December 1973 to December 1977, show treatment and 
placement on physical profile for recurrent low back strain.  
With regard to his digestive system, the service medical 
records include outpatient treatment reports which show 
diagnoses of flu-related gastroenteritis in January 1971, and 
gastroenteritis with diarrhea in April 1972.  However, 
evaluation of his abdomen and viscera yielded only normal 
findings on enlistment, periodic, and separation examinations 
which were conducted during these active duty periods.  On 
his medical history questionnaires accompanying these 
examinations, the veteran denied having any history of 
frequent indigestion or stomach, liver, or intestinal 
trouble.  

The veteran's Form DD 214 shows that he served in the United 
States Air Force during his two periods of active duty.  His 
Military Occupational Specialty (MOS) during his first period 
of service was as a Munitions Maintenance Specialist.  During 
his second period of service, his MOS was as a Munitions 
Maintenance Supervisor.

In April 1982, the Philadelphia, Pennsylvania, VA Regional 
Office granted the veteran service connection and a 20 
percent evaluation for chronic lumbosacral instability 
(mechanical), with left lower extremity pain, effective from 
December 1981 (the date of his claim for VA compensation).  
Thereafter, the veteran moved to Kansas.  In a May 1984 
rating decision, the RO confirmed and continued the 20 
percent rating for his service-connected low back disability.  
This rating has remained in continuous effect ever since that 
time.

In April 1998, the veteran reopened his claim and sought an 
increased evaluation for his low back disability and service 
connection for an upper gastrointestinal disorder, which he 
contended was secondary to his use of medications to treat 
his low back symptoms.  Accompanying the claim were VA 
medical records showing outpatient treatment in 1997 - 1998, 
and records of private chiropractic treatment at Chiropractic 
Family Health Center in Manhattan, Kansas, dated from 1995 to 
1998.

The Chiropractic Family Health Center records show that the 
veteran received chiropractic adjustment and massage, 
traction, heat, and acupuncture therapy for complaints of low 
back pain with occasional paraspinal muscle spasm and 
sciatica.  The records show treatment on single appointments, 
once in February 1995, once in April 1995, once in June 1996, 
once in August 1997, twice in October 1997, twice in April 
1998, and once in May 1998.  The records show that he used 
Ibuprofen (Motrin), but not prescription medication, for 
relieving his back symptoms.  Some of the treatment reports 
note that the veteran reported feeling an improvement in his 
low back symptoms following therapy.  Billing documents 
associated with the records indicate that the veteran's 
therapy at Chiropractic Family Health Center was on VA fee 
basis program.  

A VA outpatient treatment report, dated in August 1997, shows 
that the veteran complained of persistent low back pain and 
sciatica, decreased range of lumbar motion, and low back 
muscle spasm.  He was diagnosed with chronic low back strain 
with deterioration of the L5 disc.  The treatment plan was 
over-the-counter analgesics and a low back exercise program 
with physical therapy as needed.

VA outpatient treatment reports dated in April 1998 show that 
X-rays of the veteran's low back revealed degenerative 
changes of his lumbar spine.  The April 1998 reports also 
show that he complained of painful, burning upper 
gastrointestinal symptoms.  Following a radiographic study, 
he was diagnosed with a hiatal hernia with reflux.

In June 1998, the veteran underwent a VA compensation 
examination for evaluation of his low back disorder.  Though 
the examiner stated that he did not have the veteran's 
medical records to review at the time of the examination, the 
veteran reported to him that he had received chiropractic 
manipulation therapy for his low  back symptoms.  The 
examiner was, therefore, made adequately familiar with the 
veteran's medical history as it pertained to his low back 
disability.  His subjective complaints at the time were low 
back pain, weakness, and stiffness.  The veteran denied 
having any history of back surgery and he did not use a cane, 
crutch, wheelchair, or other orthopedic supportive device or 
appliance.  Physical examination revealed no postural or 
fixed abnormalities of his lumbosacral spine.  Neurological 
examination revealed left-sided sciatica.  Range of motion 
study of his lumbosacral spine shows forward flexion to 60 
degrees, backward extension to 30 degrees, lateral flexion to 
40 degrees, bilaterally, and rotation to 35 degrees, 
bilaterally.  The examiner commented that the veteran 
experienced low back pain over his entire range of motion.  
Straight leg raising was positive.  Pain was reported on 
palpation of his paraspinal muscles and the muscles over his 
lumbosacral spine.  X-rays revealed minimal levoscoliosis, a 
transitional vertebra at the lumbosacral junction, and 
sclerosis, osteophytes, and narrowing at the L2-L3 and L5-
transitional vertebrae.  The radiographic impression was DJD.  
The examiner's diagnosis was DJD of the lumbosacral spine.  
In his commentary, the VA examiner noted that the veteran 
experienced low back pain over his entire range of motion 
during the study, and stated that it was unknown to what 
extent and in how many degrees the veteran's range of motion 
and spinal function was additionally limited by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use or during symptomatic flare-ups.  With regard to the 
question of functional assessment and the effects that the 
low back disability had on the veteran's usual occupational 
and daily activities, the examiner stated that the veteran 
was limited to the amount of standing, bending, and sitting 
that he could tolerate.

The report of a December 1998 VA treatment report shows that 
the veteran appeared for treatment and stated to the 
admitting nurse that one of the reasons for his appointment 
was that his fee basis card had expired and that he needed 
some sort of documentation to demonstrate that his hiatal 
hernia and ulcers were related to his use of Motrin (a non-
steroidal anti-inflammatory drug (NSAID)) to treat his low 
back pain.  The VA physician who examined him, Dr. P., 
reported in her treatment note that she had reviewed and 
discussed the results of the veteran's 
esophagogastroduodenoscopy (EGD) study with him.  Dr. P. 
noted that the EGD findings confirmed that he had diagnoses 
of hiatal hernia and gastroesophageal reflux disease (GERD).  
However, the EGD did not show that he had ulcers or evidence 
of gastritis or esophagitis which might be related to his use 
of the NSAID.  Dr. P. noted that the veteran understood her 
conversation with him.

The transcript of a February 1999 RO hearing shows that the 
veteran testified that his low back disorder was manifested 
by constant pain, pain on motion, limitation of motion, 
sciatica symptoms down his left leg, and muscle spasm.  He 
stated that he would experience back muscle spasm once per 
week, on average.  He testified that he received private 
chiropractic treatment on a fee basis with VA, but that his 
fee basis had run out since August 1998.  He stated that all 
records of this chiropractic treatment have been obtained and 
made a part of the evidence associated with his claims 
folder.  He also testified that he was an employee of the 
U.S. Postal Service for 15 years and that until August 1997 
he had worked as a letter carrier.  According to the veteran, 
he would lose approximately 50 hours of work per year because 
of sick time due to his back problems.  However, he stated 
that there would be no documentation with the Postal Service 
of his being off on sick leave because of back trouble 
because he feared that he would lose his job if the Postal 
Service learned that his back problem interfered with his 
capacity to work.  Therefore, he declared his sick days off 
as being due to medical problems other than his low back 
disorder.  He reported that in August 1997 he deliberately 
applied for and received a change in position with the Postal 
Service, from letter carrier to office janitor, with a 
corresponding decrease in pay, because the work duties of a 
custodian were less physically strenuous on his back than 
those of a letter carrier.  The veteran further testified 
that he treated his low back symptoms with Tylenol and that 
in the past he had used non-prescription medications such as 
Ibuprofen and aspirin.  According to the veteran, he used 
Ibuprofen for many years but then learned that prolonged use 
of this medication could cause stomach problems.  

II.  Increased evaluation for chronic lumbosacral 
instability DJD

To the extent that the veteran contends that the 20 percent 
evaluation currently assigned to his service-connected 
chronic lumbosacral instability with DJD does not adequately 
reflect the level of his impairment, his claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), in that it is not inherently implausible.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 631 (1992).  
Relevant evidence has been properly developed, and no further 
assistance is required to comply with VA's duty to assist. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
evaluation will be assigned.  38 C.F.R. § 4.7 (1999).  The 
basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  Evaluations are based upon lack of 
usefulness of the part or system affected, especially in 
self-support.  38 C.F.R. § 4.10 (1999).  In evaluating the 
veteran's request for an increased rating in excess of 20 
percent, the Board considers the medical evidence of record.  
The medical findings are then compared to the criteria set 
forth in the VA's Schedule for Rating Disabilities. 

In adjudicating increased rating claims for orthopedic 
disabilities, consideration will be given to whether higher 
ratings are available under the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59 (1999), and the provisions of DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, the 
Board was directed by the U.S. Court of Appeals for Veterans 
Claims (Court) to consider whether a veteran's complaints of 
joint pain could significantly limit functional ability 
during flare-ups or when the affected joint was used 
repeatedly, thus warranting a higher evaluation under 
38 C.F.R. § 4.40.  Moreover, the Board will consider whether 
weakened movement, excess fatigability, and incoordination 
support higher ratings under 38 C.F.R. § 4.45.  See DeLuca, 8 
Vet. App. at 207.  Furthermore, the Court has held that VA 
must consider the applicability of regulations relating to 
pain.  Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 167 (1991).  The 
"functional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  

(a)	Less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.). 
(b)	More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of 
ligaments, etc.). 
(c)     Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to execute 
skilled movements smoothly. 
(f)	Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  

38 C.F.R. § 4.45.

The medical evidence shows that the veteran's service-
connected low back disability, currently rated as chronic 
lumbosacral instability with DJD, does not involve residuals 
of a vertebral fracture.  In addition, the medical evidence 
does not show ankylosis of his lumbar spine or limitation of 
lumbar motion akin to ankylosis, such that Diagnostic Codes 
5285, 5286, and 5289 of 38 C.F.R. § 4.71a (1999) may be 
applied in the present case.  The applicable ratings codes 
for evaluating his low back disability are Diagnostic Codes 
5292 (limitation of motion of the lumbar spine), 5293 
(intervertebral disc syndrome), 5294 (sacro-iliac injury and 
weakness), and 5295 (lumbosacral strain).  38 C.F.R. § 4.71a. 

Diagnostic Code 5292, provides that slight limitation of 
motion of the lumbar spine warrants a 10 percent rating.  A 
20 percent rating requires a demonstration of moderate 
limitation of motion.  Severe limitation of motion warrants a 
40 percent rating.  38 C.F.R. § 4.71a.

Diagnostic Code 5293, contemplates disability of the spine 
due to intervertebral disc syndrome.  38 C.F.R. § 4.71a, 
Diagnostic Code 5294 is for rating sacroiliac injury and 
weakness.  Both codes use identical criteria and provide the 
assignment of a 10 percent rating for mild symptomatology.  A 
20 percent evaluation is for moderate symptoms with recurring 
attacks.  A 40 percent rating is warranted for severe 
intervertebral disc syndrome manifested by recurring attacks 
with only intermittent relief.  A 60 percent rating is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a.

Diagnostic Code 5294 (sacro-iliac injury and weakness) and 
Diagnostic Code 5295 (lumbosacral strain) are to be rated as 
follows: A 10 percent evaluation with characteristic pain on 
motion.  A 20 percent evaluation is warranted when there is 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position.  A 40 
percent evaluation is warranted when there is severe 
lumbosacral strain, with listing of whole spine to opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a.

The medical records show the veteran received chiropractic 
treatment for his service-connected low back disability on 
several occasions between 1995 and 1998.  The treatment was 
not frequent but occasional and, according to the 
chiropractor's reports, the veteran appeared to obtain good 
results from treatment.

With regard to addressing the question of functional loss, 
the June 1998 VA examiner's commentary shows that the veteran 
experienced low back pain over his entire range of motion and 
that it was unknown to what extent and in how many degrees 
the veteran's range of motion and spinal function was 
additionally limited by pain, fatigue, weakness or lack of 
endurance following repetitive use or during symptomatic 
flare-ups.  Finally, the examiner stated that the effects 
that the veteran's low back disability had on his usual 
occupational and daily activities was that he was limited to 
the amount of standing, bending and sitting that he could 
tolerate.  Though the medical examiner had presented a rather 
cyclical statement in addressing the veteran's functional 
loss due to his low back disorder, the Board finds that it is 
adequate for purposes of satisfying VA's requirement in this 
regard, pursuant to 38 C.F.R. §§ 4.40, 4.45 (1999) and the 
DeLuca decision. 

Applying the aforementioned evidence and the content of the 
veteran's RO hearing testimony to the rating schedule, the 
Board finds that a 20 percent evaluation currently assigned 
to his service-connected low back disability adequately 
reflects his current level of impairment.  

The veteran reportedly experiences constant low back pain and 
pain on all ranges of motion.  As the perpetual presence of 
low back pain appears to be his baseline status, it becomes a 
less important symptom for consideration as a limiting factor 
due to functional loss when testing his lumbosacral range of 
motion.  Despite omnipresent back pain, his lumbar spine 
still exhibits a high degree of flexibility on extension, 
rotation, and lateral flexion and he is demonstrably able to 
maintain steady employment with the Postal Service in the 
capacity of a letter carrier for many years and, more 
recently, as an office custodian.  According to the evidence, 
his primary loss of motion in the forward plane of flexion, 
and his ability to forward flex to only 60 degrees with pain 
all throughout, the Board finds, equates to moderate 
limitation of motion so as to warrant a 20 percent rating 
pursuant to Diagnostic Code 5292.  A 40 percent rating is not 
warranted as these symptoms do not more nearly approximate 
severe limitation of motion.

The medical evidence and the veteran's oral testimony 
indicates that, in addition to his subjective accounts of 
having constant low back pain, he also experiences lumbar 
muscle spasm approximately once per week and occasional 
episodes of sciatica affecting his left side.  He has 
reported that his low back problem causes him to lose 
approximately 50 work hours, or a little more than a week of 
work per year.  This constellation of symptomatology more 
closely approximates that which is reflected in the criteria 
for a 20 percent rating for lumbosacral strain pursuant to 
Diagnostic Codes 5294 and 5295, which contemplates muscle 
spasm on extreme forward bending.  

Assignment of a 40 percent evaluation under Diagnostic Codes 
5294 or 5295 is not warranted as there is no evidence of 
symptomatology which is akin to severe lumbosacral strain.  
The evidence does not show that the veteran's chronic 
lumbosacral instability is manifested by listing of the whole 
spine to the opposite side or positive Goldthwait's sign.  As 
previously discussed, the limitation of forward bending in 
standing position, while moderate, is not marked.  While 
there is demonstrated loss of lateral motion, and X-rays of 
the lumbosacral spine show the presence of osteo-arthritic 
changes and joint space narrowing of some affected vertebrae, 
this alone is insufficient to demonstrate severe lumbosacral 
strain in the absence of demonstration of abnormal mobility 
on forced motion.

Similarly, application of the facts of the case to the 
criteria contained in Diagnostic Code 5293 would not allow 
for more than a 20 percent rating, which contemplates 
moderate symptoms with recurring attacks.  As previously 
discussed, the veteran's muscle spasm episodes occur only 
about once per week and his sciatica symptoms are also 
occasional rather than persistent.  As the evidence does not 
demonstrated that the veteran's recurring attacks of the back 
are productive of only little intermittent relief, a 40 
percent rating is not warranted under Diagnostic Code 5293.  
Further, there is no evidence of absent ankle jerk and the 
veteran has been able to obtain relief from his low back 
symptoms via occasional chiropractic therapy and the use of 
nonprescription NSAIDs.  Thus, the overall disability picture 
more closely approximates moderate low back symptomatology 
with recurring attacks, consistent with the 20 percent rating 
currently assigned for chronic lumbosacral instability with 
DJD.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to an increased evaluation, in excess of 20 
percent, for service-connected chronic lumbosacral 
instability with DJD.  Therefore, the claim must for 
increased rating must be denied.  Because the evidence in 
this case is not approximately balanced with regard to the 
increased rating issue on appeal, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 4.3 (1999); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board further notes that the evidence does not 
demonstrate that the veteran's service-connected low back 
syndrome produces such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  In this regard, the Board notes that the veteran 
had reported at his February 1999 RO hearing that he is 
presently employed as a custodian at the U.S. Postal Service.  
Though it is significant that he voluntarily took the job as 
a custodian, with a commensurate decrease in pay, because it 
was less strenuous on his back than his former position as a 
letter carrier, he is still demonstrably able to work and 
maintain a job whose duties require physical exertion.  
Therefore, there is no evidence of record to support a 
finding that his service-connected low back disability causes 
marked interference with employment to warrant a referral of 
this case to the Director of the VA Compensation and Pension 
Service for consideration of the application of an 
extraschedular rating for chronic lumbosacral instability 
with DJD, under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1999), is not warranted.

III.  Service connection 
for chronic upper gastrointestinal disability

The veteran in this case essentially maintains that he should 
be granted service connection for a chronic upper 
gastrointestinal disability, currently diagnosed as hiatal 
hernia and GERD, which he claims to have been the result of 
his use of Ibuprofen medication which he used to treat his 
service-connected low back disorder.   

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a).  The 
issue before the Board is whether the veteran-appellant has 
presented evidence of a well-grounded claim for service 
connection for a chronic upper gastrointestinal disability 
(which includes ulcer disease and hiatal hernia or reflux 
disease).  If not, the appeal of the denial of this claim 
must fail, because the Board has no jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 
6 Vet. App. 14, 17 (1993).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  Secondary service-connection may be granted 
for the degree to which a non-service-connected disorder 
is aggravated by a service-connected disability.  When 
service connection is established for a secondary 
condition, the secondary condition shall be considered a 
part of the original condition.  38 C.F.R. § 3.310(a) 
(1998); Allen v. Brown, 7 Vet. App. 439 (1995).  

Claims for secondary service connection must be well 
grounded.  Where the issue is whether a service-connected 
disability has increased based on an allegation that it 
caused a new disease, a claimant, even though service-
connected for one of the disease entities, must provide 
medical evidence of such causal relationship.  Libertine 
v. Brown, 9 Vet. App. 521 (1996); Jones v. Brown, 7 Vet. 
App. 134, 138 (1994).

A well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  To be well grounded, a 
claim need not be conclusive; it must, however, be 
accompanied by evidence that suggests more than a purely 
speculative basis for granting entitlement to the requested 
benefits.  Dixon v. Derwinski, 3 Vet. App. 261, 262-63 
(1992).  Evidentiary assertions accompanying a claim for VA 
benefits must be accepted as true for purposes of determining 
whether the claim is well grounded, unless the evidentiary 
assertion is inherently incredible or the fact asserted is 
beyond the competence of the person making the assertion.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  When the question 
involved does not lie within the range of common experience 
or common knowledge, but requires special experience or 
special knowledge, opinions of witnesses skilled in the 
particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  A claimant would not meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  There is no indication in the record 
that he presently has any medical training that would allow 
him to render competent and probative medical diagnoses or 
etiological opinions.  

The Board first notes as way of background that medical 
records from active service show normal findings with regard 
to his stomach on all examinations.  Additionally, on all of 
his medical history reports, the veteran denied having any 
stomach problems.  The treatment records during service show 
treatment on only two occasions for gastroenteritis, but the 
records do not show this to be a chronic condition.  

Post-service, the medical records do not show an upper 
gastrointestinal disability until April 1998, when hiatal 
hernia and GERD was diagnosed following a radiographic 
evaluation.  No ulcers were observed during this examination.  
Thereafter, in December 1998, a VA physician presented a 
medical opinion that there was no relationship between the 
veteran's diagnoses of hiatal hernia and GERD and the 
veteran's use of NSAIDs.  

Thus, the only relationship between his current upper 
gastrointestinal disability and service (via his service-
connected low back disorder) is his own unsubstantiated 
contentions that such a causal relationship, in fact, exists.  
However, there is no objective evidence in the medical records 
to support this etiological theory.  For a service connection 
claim to be deemed plausible, there must be competent medical 
evidence of both a current disability and competent medical 
evidence of a causal relationship between that current 
disability and service or a service-connected disability.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

Under 38 U.S.C.A. § 5107(a), a claimant must first establish 
a well-grounded claim with presentation of objective medical 
evidence indicating a nexus associating his claimed 
disability or disabilities, in this case hiatal hernia and 
GERD, with a service-connected disability.  Otherwise, his 
service connection claim is not well grounded.  The veteran, 
as a claimant, bears the burden of establishing a well-
grounded claim when he initiates a claim for VA benefits.  
The veteran's uncorroborated assertions that his hiatal 
hernia and GERD are the result of his use of medication to 
treat a service-connected disability are insufficient to well 
ground the claim.  As previously discussed, the veteran does 
not possess the requisite medical knowledge to present 
medical opinions to relate his upper gastrointestinal 
diagnoses to service, via his service-connected back 
disorder.  He is, therefore, not competent to provide medical 
nexus evidence, and his statements in this regard are thus 
entitled to no probative weight.  See Layno v. Brown, 6 Vet. 
App. 465 (1994); Espiritu, 2 Vet. App. at 494.  As his claim 
for service connection for an upper gastrointestinal 
disability is not well grounded, it must be denied.  See 
Edenfield v. Brown, 8 Vet. App. 384 (1995) (en banc).



ORDER

An increased evaluation, in excess of 20 percent, for 
service-connected chronic lumbosacral instability with DJD, 
is denied.

The veteran's claim of entitlement to service connection for 
a chronic upper gastrointestinal disorder is not well 
grounded, and the appeal of this issue is denied.


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals



 

